DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11073915 in view of Grinspun (US 20140114620 A1). 
 
Regarding claim 1, ‘915 patent discloses a method comprising: 
obtaining sensor data from one or more sensors that describes a body of a user in a 3D physical space (see claims 2, 8); 
presenting, on a display of a display device, a 3D garment model draped on an avatar that mirrors the body of the user in the 3D physical space (claim 1, col. 19 lines 14-16); 
detecting, based on the sensor data, a modification gesture made by the user in relation to a section of the 3D garment model draped on the avatar mirroring the user's body (claim 1, col. 19 lines 17-34); 
digitally tailoring the 3D garment model draped on the avatar mirroring the user's body by modifying the section of the 3D garment model (claim 1, col. 19 lines 35-42); and 
presenting, on the display, a tailored 3D garment model draped on the avatar mirroring the user's body (claim 1, col. 19 lines 43-44).
Though disclosing all of the above including in relation to a section of a garment, ‘915 patent does not explicitly claim a sleeve. Notably, one of ordinary skill in the art would have understood that a section of a garment could have readily included a sleeve as a sleeve is a well-known section of a garment such as a shirt. 
To this accord, Grinspun disclosing a method for presenting 3D garment models including detecting a section specific gesture (see: Fig. 2-3, 0039-0040, 0042), the gesture being in relation to a sleeve (see: 0040, 0045, 0049). Thus, Grinspun demonstrates that sleeves were a well-known part of a garment that can be modified, as well as receiving gestures in relation to the known portions of a garment. 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to have utilized the known technique for gesturing relative to a sleeve as taught by Grinspun in the method of ‘915 patent since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, receiving the gesture relative to a garment portion including a sleeve. Moreover, one of ordinary skill in the art would have understood that utilizing the known technique of Grinspun would have provided an enhanced understanding of the complex draped representation (see: Grinspun: 0011), thereby improving the invention of ‘915 patent. 

Regarding dependent claims 2-8, dependent claims 2-8 are rendered obvious over the combination pf ‘915 patent in view of Grinspun, most notably in view of claims 2-10 of ‘915 patent. 

Regarding claims 9-14 and 15-20, these claims recite substantially similar limitations and scope as recited in claims 1-8 such that at least similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 9-14 and 15-20 are rejected under at least similar rationale. Note also that claims 11-20 of ‘915 patent discloses both a system and a non-transitory medium. 
Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20140035913 A1) in view of Grinspun (US 20140114620 A1).

Regarding claim 1, Higgins discloses a gesture-based method for an electronic marketplace and virtual dressing room (see: abstract, 0032, 0034) including obtaining sensor data from one or more sensors that describes a body of a user in a 3D physical space (see: 0035, 0038-0040, 0048-0049, Fig. 24 (Kinect), Fig. 25 (Skeletal data), Fig. 28 (depth sensors)). 
The method of Higgins further includes presenting, on a display of a device, a 3D garment model draped on an avatar that mirrors the body of the user (see: 0038-0040, 0042, Fig. 2-4, Fig. 7-8), such as by using sensors and cameras (separately or together) to capture data of the user, generate an avatar, and display the avatar. 
Higgins also detects, based on sensor data, a modification gesture made by the user in relation to…the 3D garment model draped on the avatar mirroring the user’s body. This is accomplished utilizing spatial data of the model received from the sensors at a first and second time, and by determining that the difference in the model corresponds to a gesture (see: 0036, Fig. 30, 0115, Fig. 31). The gestures may take many forms (see: 0036, 0051), but most notably include modification gestures that include changing the color, pattern, or texture of a representation of the clothing item the user is virtually trying on (see: 0043, 0050, 0054, 0063 Fig. 15-17), as well as changing the size of the item (see: 0041, 0063). In response to the gesture detection, Higgins modifies the 3D garment model as draped on the avatar according to the detected gesture (e.g., by changing size, color, etc. of the model draped on the user avatar). 
Further, Higgins detects a difference between a first model at a first time and a second model at a second time, the first and second model being representative of (i.e., describing) the user (see: 0036; see also: 0041), and thus discloses the detection of the gesture based on the sensor data. (see also: 0036 (corresponds to a gesture that represents a command to initiate an action)). 
Subsequent to the determination of the gesture, Higgins then digitally modifies the 3D garment model draped on the avatar mirroring the user’s body by modifying the appearance of the 3D garment model (e.g., causing the change in color, pattern, texture, or size of the garment model draped on the avatar) (see again: 0043, 0050, 0054, 0063 Fig. 15-17). 
Lastly, Higgins presents, on the display, a modified 3D garment model draped on the avatar mirroring the user’s body (see again: Fig. 15-17, 0043, 0050, 0054, 0063). 

Though disclosing all of the above, Higgins does not disclose detecting a section-specific gesture in relation to a sleeve of the 3D garment model. Further, though receiving an and implementing a modification gesture and modifying the garment model on the user avatar, Higgins does not discloses digitally tailoring the model to present a tailored garment model. 

To this accord, Grinspun discloses a garment design system which presents a 3D garment model for modification to a user (see: Fig. 1, Fig. 4, 0036, 0045). More specifically, Grinspun discloses detecting a section-specific gesture in relation to a section, such as a sleeve, of the 3D garment model draped on a curved body (see: Fig. 2-3, 0039-0040, 0042). For example, based on the difference in position at the initial input and subsequent drag, the gesture indicates whether a hemline is lengthened, sleeves are lengthened, etc. Grinspun senses an input with respect to a section of a garment, e.g., hemline, sleeve, etc. The initial click and subsequent drag represent sensor data received at first and second times, respectively. 
Additionally, Grinspun discloses modifying the 3D garment model by tailoring the section such that the garment model is presented as tailored on the curved body (see: Fig. 2-3, 0039-0040, 0045-0046 - note: once a specific section (e.g., hemline, sleeve, waist, etc.) has been modified through user input, the three-dimensional representation draped over the body is modified to reflect the input). 
One of ordinary skill in the art would have recognized that the known technique of section-specific alterations taught by Grinspun would have been applicable to the invention of Higgins as both relate specifically to the apparel and fashion industry, and both enable user-initiated changes to displayed garment models. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Higgins to have utilized the known section-specific modification process of Grinspun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, enabling a section specific modification to a garment. Moreover, one of ordinary skill would have understood that such a combination would have allowed the user of Higgins to interactively edited a garment so as to refine or revise a three-dimensional representation to be comfortable (see: 0012-0013), therein enhancing the shopping system of Higgins.  


2. The method of claim 1, wherein modifying the sleeve comprises modifying a length of the sleeve of the 3D garment model responsive to detecting the modification gesture (see: Grinspun: Fig. 2-3, 0039-0040, 0042 – e.g., based on the difference in position at the initial input and subsequent drag, the gesture indicates whether a hemline is lengthened, sleeves are lengthened)).

3. The method of claim 1, wherein modifying the sleeve comprises shortening the sleeve of the 3D garment model responsive to detecting the modification gesture (see: Grinspun: Fig. 2-3,  0048 (provide the user with an opportunity to modify parameters associated with the curved body (e.g., change the height, waist line, arm length), 0049 (user can revisit and/or edit the parameters of the sloper (e.g., sleeve length, upper length, etc.)).
Note: one of ordinary skill in the art would have readily understood modifying a parameter of length to include lengthening or shortening. 

4. The method of claim 1, wherein modifying the sleeve comprises lengthening the sleeve of the 3D garment model responsive to detecting the modification gesture (see: Grinspun: Fig. 2-3, 0039-0040, 0042 – e.g., based on the difference in position at the initial input and subsequent drag, the gesture indicates whether a hemline is lengthened, sleeves are lengthened).
Note: one of ordinary skill in the art would have readily understood modifying a parameter of length to include lengthening or shortening. 

5. The method of claim 1, wherein detecting the modification gesture made by the user in relation to the sleeve incudes detecting a pulling gesture of the user pulling the sleeve of the 3D garment model (see: Higgins: 0041, 0043, 0050-0051, 0054, 0063 Fig. 15-17; Grinspun: Fig. 2-3, 0039-0040, 0042).
Note: Higgins discloses the detection of the modification gesture, while Grinspun specifically discloses a pulling gesture (e.g., drag/lengthen). 

Regarding claims 9-13 and claims 15-19, these claims recite substantially similar limitations and scope as recited in claims 1-5 such that similar analysis would be readily apparent to one of ordinary skill in the art. As such, claims 9-13 and claims 15-19 are rejected under at least similar rationale as discussed above. 


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view Grinspun applied to claim 1 above, and further in view of Abovitz (US 20150235447 A1). 

Regarding claim 6, Higgins discloses all of the above including utilizing spatial data of the model received from the sensors at a first and second time, and by determining that the difference in the model corresponds to a gesture (see: 0036, Fig. 30, 0115, Fig. 31). The gestures of Higgins take various forms (see: 0036, 0051), but most notably include modification gestures that include changing the color, pattern, or texture of a representation of the clothing item the user is virtually trying on (see: 0043, 0050, 0054, 0063 Fig. 15-17), as well as changing the size of the item (see: 0041, 0063). 
Further, Grinspun specifically discloses input of gestures through means such as mouse or touch screen (see: 0039, 0042), the gesture including e.g., dragging, that indicates the modification of a parameter for a portion of a garment, such as length of a sleeve (see: Fig. 2-3, 0039-0040, 0042, 0048-0049). Moreover, the click or touch of the user of Grinspun indicates a selection of the portion of the garment. 
Thus, the combination of Higgins and Grinspun disclose detecting the modification gesture made by the user in relation to the sleeve incudes detecting a selection and a pulling gesture in relation to the sleeve, the detecting including detecting the user pulling the sleeve of the 3D garment model.
Notably, Higgins does also disclose a “grabbing and dragging”, while Grinspun teaches the specific selection through a mouse/touch of a portion of a garment (e.g., sleeve) that is subsequently dragged (pulled) to modify its parameter (e.g., length). Despite such teachings, the combination does not disclose detecting a pinching gesture in selecting the portion of the garment that is pulled/lengthened. Pinching gestures were well-established in the art before the effective filing date of the invention, and would have been obvious to one of ordinary skill in the art.
For example, Abovitz specifically discloses detection of a pinching gesture for indicating a select command (see: 0451, 0483). 
One of ordinary skill in the art would have recognized that the known technique of Abovitz would have been applicable to the invention of Higgins in view of Grinspun as both share common functionality and purpose - namely, to facilitate gesture-based interactions.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the pinching gesture as taught by Abovitz in the system of Higgins in view of Grinspun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, enabling selection of the garment portion through use of a pinching gesture in a manner that provided an advanced system and method for performing gesture tracking and identification (see: Abovitz: 0453). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view Grinspun applied to claim 1 above, and further in view of Vinayak (US 9383895 B1). 

Regarding claim 7, Higgins in view of Grinspun discloses all of the above including detecting a modification gesture made by the user in relation to the sleeve (see: Higgins: 0043, 0050, 0054, 0063 Fig. 15-17; Grinspun: Fig. 2-3, 0039-0040, 0042, 0048-0049). Though disclosing such features, the combination does not expressly disclose wherein the detecting incudes detecting a gesture of a hand of the user squeezing a part of the user's body.
Initially, the Examiner notes that neither the claims nor the specification provide specificity with respect to the function of the squeeze gesture, or how the detection of the squeeze gesture may be functionally different from the detection of other gestures. That is, such a combination present no new an unobvious functioning of the system in relation to the gesture detected or performed. 
Moreover, such gestures were well-established in the prior art and would have been obvious to one of ordinary skill n the art. 
For example, Vinayak discloses using various gestures for deforming a body including detecting that a hand is squeezing a body (see: Fig. 8b, Fig. 31b, e, & f, Fig. 35, Fig. 33-44, col. 32 lines 8-12). 
One of ordinary skill in the art would have recognized that the utilizing the known gestures of Vinayak would have been applicable to the invention of Higgins in view of Grinspun as both share common functionality and purpose - namely, to facilitate gesture-based interactions.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the pinching gesture as taught by Vinayak in the system of Higgins in view of Grinspun since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, enabling detection of a squeezing gesture relative to a user body while enabling the expression, manipulation, and exploration of 3D free-form shape designs through natural interactions with human gestures (see: Vinayak: col. 3 lines 31-34). 


Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view Grinspun applied to claims 1, 9, and 15 above, and further in view of Ackerman (US 20160260150 A1). 

Regarding claim 8 and parallel claims 14 and 20, Higgins in view of Grinspun disclose all of the above including garment modifications (e.g., colour, pattern, etc. as discussed above) as well as adding items to a cart for purchase (see: Higgins: 0037).  The combination, however, does not disclose sending a request to a manufacturer of a garment modeled by the 3D garment model, the request requesting to modify the garment and including custom sizing information based on the modification gesture.
To this accord, and also in the field of tailoring garments, Ackerman discloses the known technique of sending a request to a manufacturer of a garment, the request requesting to modify the garment and including custom sizing information based on the modification gesture (see: 0015, 0050-0051, Fig. 2 #102-106). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Higgins in view of Grinspun to have utilized the known technique for requesting manufacture of garments as taught by Ackerman in order to have provided a method that would have allowed for time-efficient and cost-efficient production of customized garments (see: Ackerman: 0007-0008). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619